Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00971-CV
____________
 
GORDON WITTENBERG, TRIBUS, INC., and WITTENBERG
PARTNERSHIP, Appellants
 
V.
 
MARIA and ALEXANDRE MATUSZCZAK, Appellees
 
 

 
On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2006-12160
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 15, 2007.  The clerk=s record was filed on December 17,
2007.  The reporter=s record was filed February 26, 2007.  No brief was filed.




On April
17, 2008, this Court issued an order stating that unless appellants submitted
their brief, together with a motion reasonably explaining why the brief was
late, on or before May 19, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Justices Yates, Anderson, and Brown.